Eberhardt, Judge.
The Supreme Court having granted certiorari to our judgment in Record Truck Line, Inc. v. Harrison, 109 Ga. App. 653 (137 SE2d 65) and having affirmed our judgment therein, though disapproving a portion thereof, Record Truck Line, Inc. v. Harrison, 220 Ga. 289 (138 SE2d 578), with direction that our judgment be altered to conform with that of the Supreme Court, we hereby vacate that portion of our judgment in which it was held that in an action to recover for personal injuries sustained in a collision occurring beyond the limits of this State a nonresident motor carrier engaged solely in interstate commerce, not having designated a process *521agent for the service of process in this State, might be effectively served by service on the Secretary of State under the provisions of Code Ann. § 68-618 (a).
Decided October 22, 1964.
Smith, Swift, Currie, McGhee & Hancock, William W. Horton, James B. Hiers, Jr., Glenn T. York, Jr., for plaintiff in error.
James I. Parker, contra.
In accordance with the judgment of the Supreme Court we now hold that the provisions of Code Ann. § 68-618 (a) are applicable only to those situations in which the cause of action arises out of the carrier’s operations in this State. Accordingly, the City Court of Polk County erred in sustaining the plaintiff’s general demurrers to the carrier’s plea to the jurisdiction, motion to quash process, and traverse of service.
For this reason, as well as for reasons stated in Divisions 2, 3 and 4 of our opinion and judgment, which were affirmed by the Supreme Court, the judgment of the trial court is

Reversed.


Bell, P. J., and Jordan, J., concur.